 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,              )
                                            )              Case No. 1:19-cv-00479-LJO-BAM
14            Plaintiff,                    )
                                            )              PARTIAL JUDGMENT
15            v.                            )
                                            )
16   PATRICIAL JEAN LAFORCE,                )
     INDIVIDUALLY, AND AS THE TRUSTEE )
17   OF THE PATRICIA JEAN LAFORCE           )
     SEPARATE PROPERTY TRUST,               )
18   THE STATE OF CALIFORNIA FRANCHISE )
     TAX BOARD, and                         )
19   THE COUNTY OF STANISLAUS,              )
                                            )
20            Defendants.                   )
     _______________________________________)
21
        Pursuant to the stipulation between Plaintiff the United States and Defendant, Patricia Jean
22
     LaForce, JUDGMENT is hereby entered for the First Claim for Relief stated in the First
23
                                                    1

                                                            United States of America v. LaForce et al.
24
                                                                    No. 1:19−CV−00479−LJO−BAM
25
 1   Amended Complaint (ECF No. 6) as follows:

 2
        1. Judgment is entered against Defendant Patricia Jean LaForce, and for the United States of
 3
           America in the amount of $285,856.82 for unpaid personal tax liabilities, plus interest
 4
           according to 28 U.S.C. § 1961(c) and 26 U.S.C. §§ 6601, 6621(a)(2), from April 22,
 5
           2019, until the judgment is paid.
 6
        2. Each party shall be liable for its own costs of litigation and attorneys’ fees.
 7
        3. This case shall remain OPEN until further order of the Court.
 8

 9
     IT IS SO ORDERED.
10
        Dated:    November 7, 2019                          /s/ Lawrence J. O’Neill _____
11                                                 UNITED STATES CHIEF DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23
                                                      2

                                                             United States of America v. LaForce et al.
24
                                                                     No. 1:19−CV−00479−LJO−BAM
25
